ACCEPTED
                                                                                                                    03-15-00007-CV
                                                                                                                            6367544
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                8/5/2015 1:37:23 PM
                                                                                                                  JEFFREY D. KYLE
                    WEST, WEBB, ALLBRITTON & GENTRY                                                                          CLERK

                                  A PROFESSIONAL CORPORATION

                                            — Established in 1982 —                        FILED IN
ATTORNEYS:
                                                                                    3rd COURT OF     APPEALS
                                                                                                    PRINCIPAL OFFICE
                                                                                                 1515 EMERALD PLAZA
STEVEN N. ALLBRITTON +                                                                  AUSTIN,   TEXAS
                                                                                    COLLEGE STATION, TEXAS 77845-1515
ROY D. BRANTLEY * +
DONALD DELGADO                                                                      8/5/2015TELEPHONE:
                                                                                             1:37:23    (979) 694-7000
                                                                                             FACSIMILE:PM
                                                                                                        (979) 694-8000
TERRANCE D. DILL, JR. +
PATRICK W. FOGARTY
                                                                                      JEFFREY D.1106 KYLE
                                                                                                        WEST AVENUE
MICHAEL H. GENTRY ** +                                                                       Clerk
                                                                                             AUSTIN, TEXAS 78701-2020
BRYAN T. HANNA                                                                                TELEPHONE: (512) 501-3617
JENNIFER D. JASPER +
BAILI B. RHODES                                  August 5, 2015
JOHN "JAY" RUDINGER, JR.                                                            WEB SITE: http://www.westwebblaw.com
WELDON RUSSELL ***
JOHN C. WEBB, JR. +                                                           Writer's e-mail: gaines.west@westwebblaw.com
GAINES WEST +

OF COUNSEL:

COURTNEY S. CAIN

*BOARD CERTIFIED
PERSONAL INJURY TRIAL LAW                                                                                        + Partner
TEXAS BOARD OF LEGAL SPECIALIZATION

**BOARD CERTIFIED                                                                               *** BOARD CERTIFIED
COMMERCIAL REAL ESTATE LAW                                                       ESTATE PLANNING AND PROBATE LAW
TEXAS BOARD OF LEGAL SPECIALIZATION                                            TEXAS BOARD OF LEGAL SPECIALIZATION


     Jeffrey D. Kyle, Clerk                                                E-file
     Court of Appeals, Third District of Texas
     Price Daniel Sr. Building
     209 West 14th Street, Room 101
     Austin, Texas 78701

              Re:          Court of Appeals Number:   03-15-00007-CV
                           Trial Court Case Number:   D-1-GN-14-001635

     Dear Mr. Kyle:

            Pursuant to your letter of August 4, 2015, please be advised that the following counsel for
     Appellant, John Doe, will argue the case before the Third Court of Appeals currently scheduled
     for September 16, 2015 at 1:30 p.m.:

              Gaines West – State Bar No. 21197500

              If you need any additional information, please do not hesitate to contact us.

                                                            Sincerely,

                                                            /s/ Gaines West

                                                            Gaines West
                                                            Counsel for Appellant, John Doe
August 5, 2015
Page 2


GW/pb

cc:     PAUL HOMBURG, III                          Via email: phomburg@texasbar.com
        Disciplinary Counsel                       and First Class Mail
        Office of the Chief Disciplinary Counsel
        State Bar of Texas
        711 Navarro, Suite 750
        San Antonio, Texas 78205

        Rebecca Stevens                            Via email: bstevens@texasbar.com
        Disciplinary Counsel                       and First Class Mail
        Office of the Chief Disciplinary Counsel
        State Bar of Texas
        P. O. Box 12487
        Austin, Texas 78711-2487

        Cynthia Canfield Hamilton                  Via email: chamilton@texasbar.com
        Office of the Chief Disciplinary counsel   and First Class Mail
        State Bar of Texas
        P. O. Box 12487
        Austin, Texas 78711-2487